DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s response dated 05/02/2022, Applicant amended Claims 1, 5 – 11 and 15 – 20; canceled Claims 2 – 4 and 12 – 14; and argued against all objections and rejections previously set forth in the Office Action dated 02/01/2022.
In light of Applicant’s amendments and remarks, the previously set forth objections and rejections under 35 U.S.C. 112 are withdrawn.
 
Status of Claims
Claims 1, 5 – 7, 9 – 11, 15 – 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) and Claims 8 and 18  is/are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 – 7, 9 – 11, 15 – 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jurion et al. (US 7,143,350) (hereinafter, Jurion).

Regarding Claim 1, Jurion teaches an electronic device (See Jurion’s Abstract and Fig.1) comprising: 
a display (See Jurion’s Fig. 1, monitor 47); 
a touch panel configured to allow a touch operation to designate any range on the display (Jurion in Col. 5 line 62 – Col 6 line 10, teaches that is a user edits characters that were previously input, the sequence validity context of a previously input sequence of simple characters may need to be rebuilt. Once the user places the cursor at a particular location, the method looks backward a set number of characters to validate the past sequence of characters. Jurion in Col. 8 lines 15 – 17,further teaches that input devices may include a touch sensor);
a memory storing selection information to be used to select a specific character type, the selection information including a plurality of patterns which respectively correspond to a plurality of combinations of any one of a plurality of character types for a first character and any of a plurality of character types for a second character, and including a plurality of specific character types which respectively correspond to the plurality of patterns (Jurion in Col. 11 line 56 – Col. 12 line 10, further teaches that the user types a specific character, such as a leading vowel (LV1 LV4) in the Thai language, the sequence checking feature 215 of the present invention starts from an initial state of zero, and identifies the class or category of that character (in this case, a leading vowel). That class specifies the column in the state transition table or the starting point in the state transition flow diagram to look into. The sequence checking feature 215 then finds the transition state number and the predefined series of state transition actions to apply to the existing sequence of characters (in this case, a sequence of one character--the leading vowel).  The transition state numbers indicate the next state to start from before treating the next input character. If the next state is zero, then the sequence checking feature 215 has reached a valid and complete sequence. Jurion in Col. 12 line 64 – Col. 13 line 1, further teaches that the character type and replace feature 220 allows for the automatic replacement of parts of the sequence of simple characters being validated by the sequence checking feature 215 without having to move the cursor back to a position at which the edit needs to take place); and 
a processor (Jurion in Col. 7 lines 43 – 47 and Fig. 1, teaches a system comprising a memory and processor),
the processor being configured to:
execute a first determination process of determining a character type for the first character and a character type for the second character in a designated character string in any range which is designated by the touch operation on the display (Jurion in Col. 11 line 56 – Col. 12 line 10, further teaches that the user types a specific character, such as a leading vowel (LV1 LV4) in the Thai language, the sequence checking feature 215 of the present invention starts from an initial state of zero, and identifies the class or category of that character (in this case, a leading vowel). That class specifies the column in the state transition table or the starting point in the state transition flow diagram to look into. The sequence checking feature 215 then finds the transition state number and the predefined series of state transition actions to apply to the existing sequence of characters (in this case, a sequence of one character--the leading vowel). The transition state numbers indicate the next state to start from before treating the next input character. If the next state is zero, then the sequence checking feature 215 has reached a valid and complete sequence);
execute a second determination process of determining, based on the selection information stored in the memory, a third character type as the specific character type to be selected for the designated character string, which corresponds to a combination of the determined character type for the first character and the determined character type for the second character (Jurion in Col. 12 lines 11 – 42, further teaches that starting with the input of a leading vowel (LV1), the state transition table allows two possible transition states, namely states 40 and 9. That is, after the user types in a next character after the leading vowel, the next character is located in the row at the top of the table. Then, the column under the newly-typed character is followed to find possible transition states. Cells that are shaded gray contain transitions for use by the character type and replace feature 220 and are discussed below. If the type and replace feature 220 is turned off, the cells shaded in gray are not used. A blank cell in the state transition table indicates that the newly input character may not be used according to the rules of the selected language. Referring now down the "state" column, it is seen that state 40 represents a character sequence context of LV1LV1 which means that if the user types another leading vowel after the initial leading vowel (i.e., a trailing vowel since it will follow the first leading vowel), the second vowel will be allowable under the rules for the Thai language. State 9 shows that the addition of a consonant (C) is an allowable next character. However, if for example, the user types a tone mark (T) after typing the first leading vowel, that simple character will not be displayed because a leading vowel followed by a tone mark is not allowed and is not one of the transition states pointed to in the state transition table after the input of the leading vowel. Referring to FIGS. 4A-1 and 4A-2 and keeping with the present example, starting with any leading vowel (LV1 LV4) it is seen that the only allowable flow is to another vowel or a consonant); and
execute a third determination process of determining a process to be executed according to the designated character string and the third character type (Jurion in Col. 12 lines 11 – 42, recites “Referring now down the "state" column, it is seen that state 40 represents a character sequence context of LV1LV1 which means that if the user types another leading vowel after the initial leading vowel (i.e., a trailing vowel since it will follow the first leading vowel), the second vowel will be allowable under the rules for the Thai language. State 9 shows that the addition of a consonant (C) is an allowable next character. However, if for example, the user types a tone mark (T) after typing the first leading vowel, that simple character will not be displayed because a leading vowel followed by a tone mark is not allowed and is not one of the transition states pointed to in the state transition table after the input of the leading vowel. Referring to FIGS. 4A-1 and 4A-2 and keeping with the present example, starting with any leading vowel (LV1 LV4) it is seen that the only allowable flow is to another vowel or a consonant. Jurion in Col. 12 line 64 – Col. 13 line 1, further teaches that the character type and replace feature 220 allows for the automatic replacement of parts of the sequence of simple characters being validated by the sequence checking feature 215 without having to move the cursor back to a position at which the edit needs to take place).

Regarding Claim 5, Jurion teaches the limitations contained in parent Claim 1. Jurion further teaches:
wherein the processor is configured to acquire a targeted character string to be processed, from the designated character string, in the third determination process, the targeted character string including a leading character of the third type in characters included in the designated character string (Jurion in Col. 12 lines 11 – 42, further teaches that starting with the input of a leading vowel (LV1), the state transition table allows two possible transition states, namely states 40 and 9. That is, after the user types in a next character after the leading vowel, the next character is located in the row at the top of the table. Then, the column under the newly-typed character is followed to find possible transition states. Cells that are shaded gray contain transitions for use by the character type and replace feature 220 and are discussed below. If the type and replace feature 220 is turned off, the cells shaded in gray are not used. A blank cell in the state transition table indicates that the newly input character may not be used according to the rules of the selected language. Referring now down the "state" column, it is seen that state 40 represents a character sequence context of LV1LV1 which means that if the user types another leading vowel after the initial leading vowel (i.e., a trailing vowel since it will follow the first leading vowel), the second vowel will be allowable under the rules for the Thai language. State 9 shows that the addition of a consonant (C) is an allowable next character. However, if for example, the user types a tone mark (T) after typing the first leading vowel, that simple character will not be displayed because a leading vowel followed by a tone mark is not allowed and is not one of the transition states pointed to in the state transition table after the input of the leading vowel. Referring to FIGS. 4A-1 and 4A-2 and keeping with the present example, starting with any leading vowel (LV1 LV4) it is seen that the only allowable flow is to another vowel or a consonant).

Regarding Claim 6, Jurion teaches the limitations contained in parent Claim 1. Jurion further teaches:
wherein the processor is configured to target as a processing target the characters included in the designated character string, and determine to which of the plurality of combinations a combination of character types of the characters and positions of the characters corresponds (Jurion in Col. 11 line 56 – Col. 12 line 10, further teaches that the user types a specific character, such as a leading vowel (LV1 LV4) in the Thai language, the sequence checking feature 215 of the present invention starts from an initial state of zero, and identifies the class or category of that character (in this case, a leading vowel). That class specifies the column in the state transition table or the starting point in the state transition flow diagram to look into. The sequence checking feature 215 then finds the transition state number and the predefined series of state transition actions to apply to the existing sequence of characters (in this case, a sequence of one character--the leading vowel). 

Regarding Claim 7, Jurion teaches the limitations contained in parent Claim 6. Jurion further teaches:
wherein the selection information includes weight values respectively corresponding to character types and weight values respectively corresponding to positions of characters (Jurion in Col. 11 line 56 – Col. 12 line 10, further teaches that the user types a specific character, such as a leading vowel (LV1 LV4) in the Thai language, the sequence checking feature 215 of the present invention starts from an initial state of zero, and identifies the class or category of that character (in this case, a leading vowel). That class specifies the column in the state transition table or the starting point in the state transition flow diagram to look into. The sequence checking feature 215 then finds the transition state number and the predefined series of state transition actions to apply to the existing sequence of characters (in this case, a sequence of one character--the leading vowel);
the processor is configured to determine the third character type to be selected for the designated character string in the second determination process, by comparing a first calculation value with a second calculation value, the first calculation value being obtained from a weight value for the first character in the selection information and from a weight value for the first character in the designated character string, the second calculation value being obtained from a weight value for the second character in the selection information and from a weight value for the second character in the designated character string (Jurion in Col. 12 lines 11 – 42, further teaches that starting with the input of a leading vowel (LV1), the state transition table allows two possible transition states, namely states 40 and 9. That is, after the user types in a next character after the leading vowel, the next character is located in the row at the top of the table. Then, the column under the newly-typed character is followed to find possible transition states. Cells that are shaded gray contain transitions for use by the character type and replace feature 220 and are discussed below. If the type and replace feature 220 is turned off, the cells shaded in gray are not used. A blank cell in the state transition table indicates that the newly input character may not be used according to the rules of the selected language. Referring now down the "state" column, it is seen that state 40 represents a character sequence context of LV1LV1 which means that if the user types another leading vowel after the initial leading vowel (i.e., a trailing vowel since it will follow the first leading vowel), the second vowel will be allowable under the rules for the Thai language. State 9 shows that the addition of a consonant (C) is an allowable next character. However, if for example, the user types a tone mark (T) after typing the first leading vowel, that simple character will not be displayed because a leading vowel followed by a tone mark is not allowed and is not one of the transition states pointed to in the state transition table after the input of the leading vowel. Referring to FIGS. 4A-1 and 4A-2 and keeping with the present example, starting with any leading vowel (LV1 LV4) it is seen that the only allowable flow is to another vowel or a consonant)

Regarding Claim 9, Jurion teaches the limitations contained in parent Claim 5. Jurion further teaches:
wherein the processor is configured to determine the character type of the leading character at a time of completion of the touch operation, in which the user touches the touch panel (Jurion in Col. 8 lines 15 – 17, further teaches that other input devices may include a microphone, a key pad, a touch sensor, a joystick, a game pad, a satellite dish, a scanner or the like. Jurion in Col. 5 line 62 – Col 6 line 10, teaches that is a user edits characters that were previously input, the sequence validity context of a previously input sequence of simple characters may need to be rebuilt. Once the user places the cursor at a particular location, the method looks backward a set number of characters to validate the past sequence of characters. Accordingly, the functionality then applies sequence checking to the next character input by the user based on the last character in the validated sequence. That is, by placing the cursor of the user's input program application (e.g., word processor) to the right of a previously input sequence of characters, the validity of that sequence is checked in order to allow the user to type another character which will be checked to determine whether it may be appended to the previous sequence in accordance with the rules of the selected language). 

Regarding Claim 10, Jurion teaches the limitations contained in parent Claim 5. Jurion further teaches:
wherein the processor is configured to determine to which of at least two types the character type of the leading character belongs, the at least two types including an ostensibly Japanese character type, an ostensibly alphabet or English character type, an ostensibly Chinese/Korean/Russian character type, and a type of ostensibly some other character (Jurion in Col. 13 lines 21 – 28, further teaches that when the sequence checking feature 215 invalidates an input character, the character type and replace feature 220 tries to replace and/or combine an existing simple character in the validated sequence with the newly input simple character according to the rules for the selected language. If the character type and replace feature 220 succeeds, the new complex character is displayed. If not, the complex character is not changed. Jurion in Col. 14 lines 27 – 38, further teaches that at step 700, the method begins and moves to step 710 where the transition state for sequence checking is set to an initial state of zero. At step 715 a determination is made whether a new character has been input. If not the method ends at step 705. If a new character has been input, the method proceeds to step 720 and gets the new character for sequence checking in accordance with the rules of the selected language).

Regarding Claim 11, this Claim merely recites a control method for an electronic device including a display and a processor, the method comprising steps as similarly disclosed in Claim 1. Accordingly, Jurion discloses/teaches every limitation of Claim 11, as indicated in the above rejection of Claim 1.

Regarding Claim 15, this Claim merely recites a control method for an electronic device including a display and a processor, the method comprising steps as similarly disclosed in Claim 5. Accordingly, Jurion discloses/teaches every limitation of Claim 15, as indicated in the above rejection of Claim 5.

Regarding Claim 16, this Claim merely recites a control method for an electronic device including a display and a processor, the method comprising steps as similarly disclosed in Claim 6. Accordingly, Jurion discloses/teaches every limitation of Claim 16, as indicated in the above rejection of Claim 6.

Regarding Claim 17, this Claim merely recites a control method for an electronic device including a display and a processor, the method comprising steps as similarly disclosed in Claim 7. Accordingly, Jurion discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 7.

Regarding Claim 19, this Claim merely recites a control method for an electronic device including a display and a processor, the method comprising steps as similarly disclosed in Claim 9. Accordingly, Jurion discloses/teaches every limitation of Claim 19, as indicated in the above rejection of Claim 9.

Regarding Claim 20, this Claim merely recites a non-transitory computer-readable storage medium having a program stored thereon which controls a computer incorporated in an electronic device that includes a display, to perform functions  as similarly disclosed in Claim 1. Accordingly, Jurion discloses/teaches every limitation of Claim 20, as indicated in the above rejection of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Jurion in view of Sudo et al. (US 2013/0021286) (hereinafter, Sudo).

Regarding Claim 8, Jurion teaches the limitations contained in parent Claim 1. Jurion further teaches:
the processor is configured to determine whether or not the process is executable based on the determined combination (Jurion in Col. 13 lines 21 – 28, further teaches that when the sequence checking feature 215 invalidates an input character, the character type and replace feature 220 tries to replace and/or combine an existing simple character in the validated sequence with the newly input simple character according to the rules for the selected language. If the character type and replace feature 220 succeeds, the new complex character is displayed. If not, the complex character is not changed. Jurion in Col. 14 lines 27 – 38, further teaches that at step 700, the method begins and moves to step 710 where the transition state for sequence checking is set to an initial state of zero. At step 715 a determination is made whether a new character has been input. If not the method ends at step 705. If a new character has been input, the method proceeds to step 720 and gets the new character for sequence checking in accordance with the rules of the selected language).
However, Jurion does not specifically disclose wherein the process includes at least one of entry word jump, idiom/example jump, audio output, highlighting, and textbook-typeface representation.
Sudo teaches a character input device and character input method (See Sudo’s Abstract). Sudo in par 0075, teaches that the input of characters by the consecutive method enables high-speed input even if characters of a language other than Japanese are to be input. An example in which an English sentence is input by the consecutive method will be described with reference to FIG. 7D. FIG. 7D illustrates an example in which the user inputs a character string "today" by the consecutive method. Subsequently, the mobile phone terminal 1 performs prediction and conversion processing for a character string intended to be input by the user from "TO" obtained by combining characters corresponding to the buttons determined to be intentionally touched. The mobile phone terminal 1 then displays four candidates of "today", "tonight", "tomorrow", and "topic" obtained by the prediction and conversion processing in the input character string candidate display area 14. Furthermore, at s21, the mobile phone terminal 1 highlights "to" in the text input area 16 to which the characters are to be input as a temporary input result. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teaching as in Sudo with the teachings in Jurion in order to highlight the identified character of Jurion as disclosed in Sudo. The motivation for doing so would have been to improve the identification accuracy of the input character string (See Sudo’s par 0169).

Regarding Claim 18, this Claim merely recites a control method for an electronic device including a display and a processor, the method comprising steps as similarly disclosed in Claim 8. Accordingly, Jurion in view of Sudo discloses/teaches every limitation of Claim 18, as indicated in the above rejection of Claim 8.

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
Applicant argues that Jurion et al. do not disclose or suggest the recited first through third determination processes of amended Claim 1.
	Jurion et al. completely fail to include any teaching directed to determining a third character type that is selected as the specific character type for the designated character string corresponding to the combination of the character types as determined for the first character and the second character, as specified in amended claim 1.
	Since Jurion et al. fail to disclose or suggest determining such a third character type, they also do not and cannot disclose or suggest determining a process to be executed according to the designated character string and the third character type, as recited in amended claim 1.
	The examiner respectfully disagrees.
	As correctly indicatred by the applicant, More particularly, Jurion et al. is directed to a method and system for checking the validity of a sequence of input characters according to the syntactical rules of a selected language (see, column 2, lines 34-37). In this regard, Jurion et al. provides an example where a leading vowel is initially input, and the method provides for checking the validity of the subsequent character that is typed in after the leading vowel. This is done under a state transition table of Figs. 4-1 and 4-2 which shows that there are two possible transition states, namely states 40 and 9 with state 40 representing another leading vowel that is allowable under the rules for the Thai language and state 9 showing the addition of a consonant as an allowable next character. However, if a tone mark (T) is typed, that character will not be displayed since it is not allowed as one of the transition states. (See, column 12, lines 11-42). (See Remarks page 2, dated 05/02/22).
	However, Jurion in Col. 5 line 62 – Col 6 line 10, further teaches that a user edits characters that were previously input, the sequence validity context of a previously input sequence of simple characters may need to be rebuilt. Once the user places the cursor at a particular location, the method looks backward a set number of characters to validate the past sequence of characters. Jurion in Col. 8 lines 15 – 17,further teaches that input devices may include a touch sensor.
	Accordingly, Jurion has the capability of selecting a range of characters. 
	Furthermore, Jurion in Col. 6 lines 1 – 10, further teaches that the functionality then applies sequence checking to the next character input by the user based on the last character in the validated sequence. That is, by placing the cursor of the user’s input program application to the right of a previously input sequence of characters, the validity of that sequence is checked in order to allow the user to type another character which will be checked to determine whether it may be appended ro the previous sequence in accordance with the rules of the selected language.
	Accordingly, Jurion allow the user to select a sequence of characters, and check the validity of the sequence in order to allow the user to insert an additional character to the sequence. 
Jurion in Col. 12 lines 11 – 42, recites “Referring now down the "state" column, it is seen that state 40 represents a character sequence context of LV1LV1 which means that if the user types another leading vowel after the initial leading vowel (i.e., a trailing vowel since it will follow the first leading vowel), the second vowel will be allowable under the rules for the Thai language. State 9 shows that the addition of a consonant (C) is an allowable next character. However, if for example, the user types a tone mark (T) after typing the first leading vowel, that simple character will not be displayed because a leading vowel followed by a tone mark is not allowed and is not one of the transition states pointed to in the state transition table after the input of the leading vowel. Referring to FIGS. 4A-1 and 4A-2 and keeping with the present example, starting with any leading vowel (LV1 LV4) it is seen that the only allowable flow is to another vowel or a consonant. 
Jurion teaches that the user can place a cursor anywhere in a sequence and check the validity of the sequence. The sequence may include a plurality of character (See Fig. 4A-1). As shown in figure 4A-1, for example the flow of the sequence for example following the sequence LV1LV1, a third character must be a consonant, thus after determining that the third character is a consonant the process can check the flowing character, that for example can be a tone character.
	Therefore, Jurion teaches “determining, based on the selection information stored in the memory, a third character type as the specific character type to be selected for the designated character string, which corresponds to a combination of the determined character type for the first character and the determined character type for the  second character; and execute a third determination process of determining a process to be executed according to the designated character string and the third character type” as claimed in Claim 1.
Applicant's remaining arguments with respect to claims are substantially encompassed in the arguments above, therefore examiner responds with the same rationale.
For at least the foregoing reasons, Examiner maintains prior art rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/           Primary Examiner, Art Unit 2176